United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 22, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                             No. 03-11293
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUAN RODRIQUEZ,
also known as Juan Rodriguez,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 5:94-CR-24-ALL-C
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Juan Rodriquez was convicted following a guilty plea of

being a felon in possession of a firearm and was sentenced to

35 months’ imprisonment to be followed by a three-year term

of supervised release.   After his term of supervised release

commenced, Rodriquez violated the conditions of his release,

and he was sentenced to 18 months’ imprisonment following the

revocation of his supervised release.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-11293
                               -2-

     Rodriquez appeals from this sentence, arguing that it is

plainly unreasonable and that the district court erred by failing

to articulate its reasons for imposition of the sentence or its

consideration of the applicable statutory factors in 18 U.S.C.

§ 3553(a), including the policy statements in Chapter 7 of the

sentencing guidelines.

     Rodriquez’s sentence was within the statutory maximum and

was not plainly unreasonable.   See United States v. Mathena,

23 F.3d 87, 93-94 (5th Cir. 1994).   Prior to sentencing, the

district court was provided with an explanation of Rodriquez’s

violations, the Supervised Release Violation Report, stating the

sentencing options and updating Rodriquez’s personal history, and

the argument of defense counsel.   “Absent a contrary indication

in the record, such evidence implies that the district court was

aware of and considered the § 3553(a) factors.”   United States

v. Izaguirre-Losoya, 219 F.3d 437, 440-42 (5th Cir. 2000).      The

district court implicitly considered the necessary factors and,

thus, its failure to state its reasons was not plain error.      See

United States v. Gonzalez, 250 F.3d 923, 930-31 (5th Cir. 2001);

Izaguirre-Losoya, 219 F.3d at 441-42.

     AFFIRMED.